GISTARVE RUFFIN, JR.,                                  No. 68248
                                           Appellant,
                                       vs.
                         THE STATE OF NEVADA,
                                                  Respondent.



                                              ORDER DISMISSING APPEALS

                                     These are pro se appeals from judgments of conviction.
                         Second Judicial District Court, Washoe County; Jerome M. Polaha, Judge.
                                     The notices of appeal were untimely filed. NRAP 4(b); NRS
                         34.575(1); NRAP 26(a); NRAP 26(c). Because an untimely notice of appeal
                         fails to vest jurisdiction in this court, Lozada v. State, 110 Nev. 349, 352,
                         871 P.2d 944, 946 (1994), we conclude that we lack jurisdiction to consider
                         these appeals, and we
                                     ORDER these appeals DISMISSED.




                                                 Parraguirre



                         Douglas


                         cc: Hon. Jerome M. Polaha, District Judge
                              Gistarve Ruffin, Jr.
                              Attorney General/Carson City
                              Washoe County District Attorney
                              Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                2
(0) I947A    oitta244)

                                                                                   tALat.q-..-t-